Citation Nr: 0917493	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003, March 2006, and November 
2007 rating determinations of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at hearings at the RO before a local 
hearing officer in December 2004, December 2006, and March 
2008.

He also appeared at a Travel Board hearing at the RO before 
the undersigned Acting Veterans Law Judge in September 2008.  
Transcripts of all hearings are of record.  


FINDINGS OF FACT

1.  There is no competent evidence that any current lumbar 
spine disorder is due to any disease or injury in service or 
is of service origin.

2.  There is no competent evidence that any current right 
shoulder disorder is due to any disease or injury in service 
or is of service origin.

3.  There is no competent evidence that any current bilateral 
hip disorder is due to any disease or injury in service or is 
of service origin.

4.  There is no competent evidence that the Veteran has a 
current right wrist disorder of service origin.  

5.  The Veteran's right ankle disorder clearly and 
unmistakably existed prior to active service and did not 
increase in severity during that service.

6.  There is no competent evidence that any current right leg 
disorder is due to any disease or injury in service or is of 
service origin.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A right shoulder disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A bilateral hip disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  A right wrist disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. § 3.303.

5.  The presumption of soundness at entrance into service for 
a right ankle disorder is rebutted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2008).

6.  The Veteran's preexisting right ankle disorder was not 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2008).

7.  A right leg disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  In letters 
dated in March 2005, April 2006, and September 2007, the RO 
provided the Veteran with notice that informed him of the 
evidence needed to substantiate entitlement to service 
connection.  The letters told the Veteran that to 
substantiate the claim there must be evidence of a current 
disability and a link between the disability and service.  
The letters also told him what evidence he was responsible 
for obtaining and what evidence VA would undertake to obtain.  

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in March 2006 
and September 2007 letters.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify the 
Veteran had been met. 

The Board also finds that there has been compliance with the 
assistance requirements of the VCAA, and that the duty to 
assist has been met.  All available VA and private treatment 
records have been obtained.  

As to the necessity for an examination, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, as discussed below, there is no competent 
evidence that any of the above disorders may be related to 
service.  


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is identified in service, manifestations 
of the same disease at any time, no matter how remote, after 
service will be service connected.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been 
aggravated.  Under the statute:

A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a specific finding that 
the increase in disability is due to the natural 
progress of the disease. 

38 U.S.C. § 1153.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

VA's implementing regulation provides that:

(a) General. A preexisting injury or disease will be 
considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a 
specific finding that the increase in disability is due 
to the natural progress of the disease.

(b) Wartime service; peacetime service after December 
31, 1946. Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural 
progress of the condition. Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.

(1) The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts 
or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.

(2) Due regard will be given the places, types, and 
circumstances of service and particular consideration 
will be accorded combat duty and other hardships of 
service. The development of symptomatic manifestations 
of a preexisting disease or injury during or proximately 
following action with the enemy or following a status as 
a prisoner of war will establish aggravation of a 
disability. 

38 C.F.R. § 3.306(b).


Right Shoulder and Lumbar Spine

The Veteran maintains that he sustained injuries to his right 
shoulder and lower back while performing training and duties 
as a military policeman.  He contends that the actions that 
he performed resulted in injuries to the right shoulder and 
low back.  

The Veteran's service treatment records reveal no complaints 
or findings of right shoulder or low back problems in 
service.  At the time of the Veteran's October 1966 service 
separation examination, normal findings were reported for the 
spine, upper extremities, and lower extremities.  On his 
October 1966 service separation report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had recurrent back pain; a painful or trick shoulder 
or elbow; arthritis or rheumatism; lameness; or bone, joint 
or other deformity.  

No objective medical findings of right shoulder or low back 
problems were noted until at least 2000.  The Veteran has now 
been diagnosed as having degenerative joint disease of the 
right shoulder and lumbar spine.  

At the time of his December 2004 hearing, the Veteran 
described the actions performed during training which he 
claimed caused his current right shoulder disorder.  He again 
stated that the actions taken during training and the 
performance of his duties led to his current right shoulder 
disorder.  He testified that in his employment in the heating 
and air conditioning field, he did not have to use his 
shoulder.  The veteran also stated that he did not receive 
any treatment for either a shoulder or back disorder while in 
service.  He indicated stated that no physician had related 
his right shoulder or low back disorder to his period of 
service.  

At his September 2008 hearing, the Veteran again testified 
that his low and right shoulder disorders were due to the 
training and duties he performed as a military policeman.

The Board notes that the Veteran has expressed his belief 
that his low back and right shoulder disorders are related to 
his period of service.  However, as noted above, lay persons 
are not competent to opine as to medical etiology or render 
medical opinions.  

The service treatment records contain no evidence of any low 
back or right shoulder disorders and normal findings for the 
spine and upper extremities were reported at the time of the 
Veteran's October 1966 service separation examination.  
Furthermore, the Veteran checked the "no" boxes when asked 
if he had back or shoulder pain.  While the Veteran has 
offered statements that his symptoms began in service and 
have continued since, his statements must be weighed against 
the objective medical evidence of record demonstrating no 
findings of either a low back or right shoulder disorder 
until 2000.  Moreover, there is no competent medical evidence 
of record relating any current right shoulder or lower back 
disorder to the Veteran's period of service.  

Based on this evidence, the Board finds the preponderance of 
the evidence is against the claims of service connection for 
right shoulder and lumbar spine disorders.  


Bilateral Hip 

The Veteran maintains that he sustained injuries to his hips 
while performing training and duties as a military policeman.  
He contends that the actions that he performed as a military 
policeman caused him to put great pressure on his hips which 
caused his current hip problems.  

The Veteran's service treatment records reveal no complaints 
or findings of hip problems in service.  At the time of the 
veteran's October 1966 service separation examination, normal 
findings were reported for the lower extremities.  On his 
October 1966 service separation report of medical history, 
the Veteran checked the "no" boxes when asked if he had or 
had ever had arthritis or rheumatism; lameness; or bone, 
joint or other deformity.  

No objective medical findings of a hip problem were noted 
until at least 2000.  In October 2000, the Veteran was 
diagnosed with left hip bursitis.  X-rays of the hips 
performed subsequent to that time have revealed normal 
findings.  

At the time of his December 2006 and September 2008 hearings, 
the Veteran described the actions performed during training 
which he claimed caused his current hip problems.  The 
Veteran also testified that he did not receive any treatment 
for a hip disorder while in service.  He also noted that no 
physician had related any current hip disorder to his period 
of service.  

The Board notes that the Veteran has expressed his belief 
that his hip problems are related to his period of service.  
However, as noted above, he is not competent to opine as to 
medical etiology or to render medical opinions.  

The service treatment records contain no evidence of any hip 
disorder and normal findings for the lower extremities and 
musculoskeletal system were reported at the time of the 
Veteran's October 1966 service separation examination.  
Furthermore, the Veteran checked the "no" boxes when asked 
if he had or had ever had arthritis or rheumatism; lameness; 
or bone, joint or other deformity.  While the Veteran has 
offered statements that his symptoms began in service and 
have continued since, his statements must be weighed against 
the objective medical evidence of record demonstrating no 
findings of a hip problem until 2000.  Moreover, there is no 
competent medical evidence of record relating any current hip 
disorder to the Veteran's period of service.  

Based on this evidence, the Board finds the preponderance of 
the evidence is against the claim of service connection for a 
bilateral hip disorder.  


Right Wrist

The Veteran maintains that he sustained an injury to his 
right wrist while playing football in service and also that 
any current right wrist disorder is related to the training 
and duties performed as a military policeman in service.  

The Veteran's service treatment records reveal no complaints 
or findings of a right wrist injury/disorder in service.  The 
Board does observe that the Veteran was noted to have 
sustained an injury to his left wrist in April 1964 when 
falling.  Physical examination performed at that time 
revealed mild swelling on the dorsum of the wrist.  X-rays 
taken at that time were negative.  At the time of the 
Veteran's October 1966 service separation examination, normal 
findings were reported for the upper extremities.  On his 
October 1966 service separation report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had arthritis or rheumatism; lameness; or bone, 
joint or other deformity.  

Treatment records received subsequent to service reveal no 
objective medical findings of a right wrist disorder.  

At his December 2004 hearing, the Veteran related his current 
right wrist problems to his period of service.  At his 
September 2008 hearing, the Veteran testified that he injured 
his right wrist while playing football in service.  He noted 
that while the left wrist was reported in the treatment 
records, it was the right wrist that sustained the injury.  

As it relates to the claim of service connection for a right 
wrist disability, the Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and 
the United States Court of Appeals for Veterans Claims 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); See 
also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board notes that the veteran has reported having pain in 
his right wrist.  However, pain cannot be compensable in the 
absence of an in-service disease or injury to which the pain 
can be connected by medical evidence.  Such a "pain alone" 
claim must fail when there is no sufficient showing that pain 
derives from an in-service disease or injury.  Sanchez-
Benitez v. Principi, 259 F.3d (Fed. Cir. 2001).

There were no findings of a right wrist disability in 
service.  There have also been no findings of a right wrist 
disability made at any time since service. 

Absent competent evidence of a right wrist disorder, either 
past or present, the preponderance of the evidence is against 
the claim and the claim is denied.  38 U.S.C.A. § 5107(b).  
Even assuming arguendo that the Veteran currently had a right 
wrist disorder, there is no competent medical evidence of 
record relating any current right wrist disability to the 
Veteran's period of service.  


Right Leg and Ankle

The Veteran maintains that he currently has a right ankle 
disorder which was aggravated by his period of service as a 
result of training and duties performed as a military 
policeman.  He further maintains that he has a right leg 
disorder which was either aggravated by or incurred due to 
active service.  

At the time of the Veteran's January 1964 induction 
examination, normal findings were reported for the lower 
extremities.  On his January 1964 service induction report of 
medical history, the Veteran was noted to have previously 
fractured his right ankle.  There were no complaints or 
findings of right leg or right ankle problems in service.  At 
the time of the Veteran's October 1966 service separation 
examination, normal findings were reported for the lower 
extremities.  On his October 1966 service separation report 
of medical history, the Veteran checked the "no" boxes when 
asked if he had or had ever had cramps in his legs; arthritis 
or rheumatism; lameness; bone, joint or other deformity; or a 
trick or locked knee.  The Veteran was noted to have 
fractured his right ankle in 1960 with no residuals.  The 
right leg was not noted to be shorter than the left during 
service. 

No complaints or findings of a right leg or ankle disability 
were noted in the years immediately following service.  The 
Veteran testified as to not having received any treatment for 
either a leg or ankle disorder in the years immediately 
following service.  

The Veteran has indicated that no physician has related any 
current ankle or leg disability to his period of service.  
Treatment records received in conjunction with the Veteran's 
claim reveal that his right leg has been found to be shorter 
than his left leg; however, there has been no indication that 
this is as a result of his period of service.  

The Board finds that the evidence does not support 
entitlement to service connection for a right ankle or right 
leg disability.  While the Veteran has expressed his belief 
that his preexisting right ankle and his right leg disorder 
were aggravated by his period of service, the service 
treatment records make no reference to any right ankle or 
right leg disability.  Moreover, the October 1966 service 
separation examination revealed normal findings for the lower 
extremities.  The Veteran also checked the no boxes when 
asked if he had or had ever had cramps in his legs; arthritis 
or rheumatism; lameness; bone, joint or other deformity; or a 
trick or locked knee.  The October 1966 report of medical 
history specifically indicated that there were no residuals 
from the preservice ankle fracture.  

While the Veteran has offered statements that his preexisting 
right ankle fracture was aggravated by his period of service, 
which resulted in his right leg problems, his statements must 
be weighed against the objective medical evidence of record 
demonstrating no findings of any right leg or ankle problems 
until 2000, and the specific indication in the service 
treatment record that he had no residuals from the 
preexisting ankle fracture.  Moreover, there is no competent 
medical evidence of record relating any current right ankle 
or leg disorder to the veteran's period of service.   

The Veteran has testified that he fractured his right ankle 
many years before entering service.  As this disability was 
not noted on the entrance examination, the Veteran is 
entitled to the presumption of soundness.  However, in view 
of the evidence noted above and given that the history of the 
injury was noted on the report of medical history obtained at 
induction into service and at discharge, the Veteran's 
testimony that the disability existed prior to service, and 
the absence of treatment for the right ankle during service 
or until many years after service, the Board concludes that 
the Veteran's right ankle disorder clearly and unmistakably 
existed prior to active service and did not increase in 
severity during that service.  In reaching this conclusion, 
the Board notes that there is no medical evidence to the 
contrary. 

As for the claimed right leg disability, the right leg was 
not noted to be shorter than the left on the entrance 
examination or at any other time during service, and no right 
leg disability other than the right ankle disability was 
noted.  The right leg disability was not noted until many 
years after discharge.  The evidence does not show that a 
right leg disorder clearly and unmistakably existed prior to 
active service.  Shortening of the right leg or any other 
right leg disability was not diagnosed until many years after 
discharge from service, and there is no medical opinion that 
relates it to service.  Therefore, the Board also finds that 
the preponderance of the evidence is against the claim of 
service connection for a right leg disorder.  


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a bilateral hip disorder is denied.

	(CONTINUED ON NEXT PAGE)




Service connection for a right wrist disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a right leg disorder is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


